Citation Nr: 1411589	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In December 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran had also appealed the issue of an increased rating for patellofemoral pain syndrome, right knee, but he withdrew that issue at the hearing before the Board, so it is no longer for appellate review.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.


FINDING OF FACT

The evidence shows that the Veteran has a history of diastolic pressure predominately 100 or more, requiring continuous medication for control.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hypertension have been met, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, the evidence does not suggest that the disability has significantly changed and a uniform evaluation is warranted.

The Veteran contends that his service-connected hypertension is more disabling than currently evaluated. He testified before the Board that his service-connected hypertension has required continuous medication for control since October 2010.  Since that time, he has gradually been put on three medications to keep his hypertension under control.  The Veteran indicates that despite his medication his hypertension causes frequent headaches, nausea, and difficulty with vision.  He also indicated that his hypertension causes recurrent fatigue that causes him to sleep two additional hours during the day. 

The Veteran's service-connected hypertension currently is evaluated as zero percent disabling under 38 C.F.R. § 4.104, DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2013).  A minimum 10 percent rating is assigned under DC 7101 for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  Id. 

Treatment records from the VAMC in Lexington indicate that the Veteran reported to the emergency department in September 2010 with complaints related to high blood pressure, which was recorded as 175/113.  The treatment notes indicate that Veteran was prescribed a new medication, clonidine HCL .2 mg.  The medication was noted to be pending and the Veteran was asked to follow up in 2-4 weeks.

In October 2010, the Veteran returned to establish care with the VA.  The Veteran's blood pressure was noted to be 170/110.  From this point forward, the Veteran has required medication to control his hypertension.  

Records from April 2011 through May 2011, indicate that the Veteran had recorded blood pressure readings of 138/100, 140/106, 132/92, 142/92, 138/96, 142/98, 138/88, 150/100, and 138/98, while using medication for hypertension.

Records from August 2012 through December 2012, indicate that the Veteran had blood pressure readings of 169/118, 150/96, 161/82, 198/93, 159/97, and 168/102.

The Board acknowledges the Veteran's assertions that his service-connected hypertension is more disabling than currently evaluated.  The competent evidence supports these assertions.  There is no indication in the competent evidence, however, that the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more such that a rating greater than 10 percent is warranted under DC 7101. See 38 C.F.R. § 4.104, DC 7101 (2011).   Of the blood pressure readings that are of record since using his most recently prescribed medications, only the August 2012 test provides a diastolic rating greater than 110.  

In his September 2011 letter, the Veteran appear to assert that he should be rated upon what his blood pressure levels would be without his medication.  However, under the schedular rating criteria, the Veteran's service-connected hypertension must be manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more while taking prescribed medication in order to receive a schedular rating in excess of 10 percent.  In summary, the Board finds that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected hypertension have been met.  Id.  

Additionally, the Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected hypertension.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The Board finds that the Veteran's disability picture is fully contemplated by the rating schedule.  In the Veteran's June 2011 VA examination the Veteran reported that his hypertension was not causing problems with work or activities of daily living, and that he had only missed two weeks of work in the prior year due to the flu. Therefore, a referral for the assignment of an extraschedular rating is not appropriate. 

The Board finds that the evidence supports assigning a 10 percent rating, and no higher, for the Veteran's service-connected hypertension.  The doctrine of reasonable doubt has been applied.  38 C.F.R. § 4.3, 4.7. 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The Veteran's claim for a higher rating has been granted at least in part.  As such, the Board finds that any error related to the VCAA on this portion of the claim is moot.  Mayfield v. Nicholson, 19 Vet. App. 103, (2005).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The RO provided the Veteran with VCAA notice in October 2010.  In that letter, the RO addressed the information and evidence necessary to substantiate claims an increased ratings, and informed the Veteran how VA assigns disability ratings and effective dates.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case in regard to his claim for an increased rating.  The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, hearing transcripts, and statements from the Veteran.  The Veteran has had VA examinations performed by qualified medical professionals, who reviewed the Veteran's medical records.  The examiners explained their findings and conclusions.  The examinations and examination reports are adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

In that regard, the Board is satisfied that it has the most current assessment of the disability picture for hypertension, and there is no need to obtain another VA examination addressing the severity of the Veteran's condition.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 38 C.F.R. §§ 3.326, 3.327 (2013).  Since the hearing, the Veteran has submitted VA treatment records that post-date the VA examination and provide the blood pressure readings discussed herein, allowing for an increased rating to be granted.


ORDER

Entitlement to a 10 percent rating, and no higher, for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


